Contrary to the plaintiffs contention, the jury verdict on the issue of damages finding that she sustained no damages for future pain and suffering and future medical expenses was based on a fair interpretation of the evidence and, thus, was not contrary to the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Querin v Scotti, 89 AD3d 713 [2011]; *753DeVito v Oi Ying Ho, 25 AD3d 750, 752 [2006]; Nicastro v Park, 113 AD2d 129, 134 [1985]). Mastro, A.PJ., Angiolillo, Eng and Cohen, JJ., concur.